TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00651-CV



                                     In re James Norton, Jr.




                      ORIGINAL PROCEEDING FROM BELL COUNTY



                            MEMORANDUM OPINION


               Because the trial court did not abuse its discretion in abating the underlying

proceeding for arbitration, this petition for writ of mandamus is denied.




                                              G. Alan Waldrop, Justice

Before Justices Puryear, Pemberton and Waldrop

Filed: November 14, 2008